Citation Nr: 1541300	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for one month from January 23, 2001, to February 23, 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Board remanded the claim for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

In a May 2015 statement, the Veteran's attorney representative submitted a statement on the Veteran's behalf wherein the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was withdrawn.  Accordingly, a claim for service connection for PTSD is not currently in appellate status before the Board.  

In the September 2013 remand, it was noted that the Veteran's attorney had raised the issue of entitlement to a total rating based upon individual unemployability (TDIU).  The record shows that the claim was developed and denied by the RO in a September 2014 rating decision.  The Veteran has not filed a notice of disagreement (NOD) with that decision, and the claim is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's bipolar disorder and personality disorder preexisted her service entrance.  

2.  There is clear and unmistakable evidence that these conditions were not aggravated during service.  


CONCLUSION OF LAW

A psychiatric disability, to include bipolar disorder and a personality disorder, was not incurred in or permanently aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in October 2007, December 2013, and August 2014 specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, Social Security Administration (SSA) records, VA examination reports, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA mental disorders examination in February 2015, which, as detailed below, includes an opinion addressing the etiology of the Veteran's psychiatric conditions.  The examiner's opinion was based upon review of the Veteran's Virtual VA and VBMS claims files and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The appellant asserts that she acquired a psychiatric disability during service as a result of harassment and humiliation.  Specifically, she reported being awakened at a desk by someone yelling and kicking the desk (hereinafter the desk incident).  She received humiliating nicknames during service to include "straggler" and "smiley" based on this incident.  She claims that as bipolar disorder was diagnosed during service, service connection should be granted.  

The STRs reflect that the Veteran underwent an enlistment examination in January 2001.  She specifically denied any previous suicide attempts, depression, or anxiety.  Shortly thereafter, however, she was seen following a severe psychiatric episode on February 9, 2001.  At that time, she said that she found herself "changing" after getting to boot camp.  She had become irritable and was a "nervous wreck."  She was reminded of how she was treated by her father who would strike others and was mean.  She further explained that she was physically and mentally abused by her father.  Now when she was screamed at, she experienced flashbacks.  She felt overwhelmed with anxiety when told to do something at training camp.  She tried to avoid thinking about her father's abuse, but did react physically and emotionally when confronted with reminders of the abuse.  Consequently, she avoided stimuli.  She did not trust others and did not really have any friends.  She found intimacy difficult, was hypervigilant, and startled easily.  She had difficulty sleeping.  She said that her past had affected her future.  She revealed herself to be prone to mood swings, to include when she was in high school.  Highs can take the form of euphoria, irritability, or paranoia.  They last half a day.  Her thoughts race and her energy is very high.  Lows last up to months and are much more severe than the highs.  She can have crying spells lasting hours and hours.  She often had crying spells, had no appetite, and her concentration was impaired.  She also said that she had had suicidal ideation (since being in grade school), although she did not have plans to act on it.  As for relationships, the Veteran said that she worried about being abandoned.  Her relationships in the past had been fraught with emotion, to include her inability to control her temper.  She also gave a history of having been sexually abused at age 11 by her mother's brother.  Her sister was abused as well.  Her sister had been diagnosed with bipolar disorder and was on medication.  

On examination, the Veteran was alert, oriented, and cooperative.  There was no psychosis or gross cognitive impairment.  Her mood was depressed.  Her affect was floridly tearful.  Her motor, speech, and eye contact were normal for circumstances, and her judgment and insight were fair.  The Medical Evaluation Board (MEB) found that she was unfit for continued duty because of PTSD, bipolar disorder, and a personality disorder.  It was specifically noted that these conditions preexisted service and were related to childhood events, to include abuse by her father.  She endorsed psychotic features prior to military enlistment.  

The STRS include a record dated February 20, 2001, at which time she was doing "OK."  She had felt depressed which she attributed to her environment.  She was on medications for her symptoms, and added that he mother was looking at civilian outpatient psychiatric aftercare for her.  She had occasional visual illusions, not paroxysmal and without hallucinations.  She had experienced these illusions for years.  When seen two days later, she noted that she was leaving the next day.  She was managing fairly.  There were no new medical problems.  The examiner noted that her medication was to be continued for one month for transition to civilian aftercare.  

Post service treatment records reflect that the appellant has continued to be seen for the psychiatric diagnoses of PTSD, bipolar disorder, and personality disorder.  When examined by VA in February 2015, it was noted that there was significant family history of bipolar disorder.  Her history also included childhood abuse, and it was noted that she had struggled since her early years with emotional problems.  She reported numerous inpatient psychiatric admissions, to include in 1995, 1998, and 2000, all prior to enlistment in 2001.  The examiner reviewed the records and noted that she was diagnosed with PTSD, bipolar disorder, and a personality disorder during her one month period of active service.  It was determined that these conditions had preexisted service.  The examiner further noted that she had falsely denied prior mental health problems when she entered service.  This was corroborated by SSA records which included notations of a teenage overdose and cutting.  The examiner opined that the desk incident did not meet the stressor criteria and would not cause the severe mental conditions that the Veteran had.  

Records obtained from the SSA in conjunction with the appellant's claim for SSA disability benefits show that the appellant has received compensation benefits since May 2007 due to affective disorders and drug addiction.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C.A. § 1110 (West 2014); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015).  In that regard, the appellant is not entitled to consideration of service connection for a psychosis on a presumptive basis because she did not have the requisite service of at least 90 consecutive days.  

As explained below, the appellant is currently diagnosed with PTSD (not on appeal) and bipolar disorder, as well as a personality disorder.  

As to the personality disorder diagnosis, such is considered a congenital or developmental defect and is not listed under 38 C.F.R. § 3.309(a) (2015) as a chronic disease.  A personality disorder is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition in certain circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2015).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Although the appellant maintains that she has an acquired psychiatric disorder that had its onset during service, the medical evidence of record clearly and unmistakably establishes that the Veteran had a preexisting psychiatric disorder.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  As a preexisting psychiatric disability was not noted upon the Veteran's entrance to active service, the appellant is presumed sound unless this presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to service and that such disorder was either not aggravated during service or that any increase was due to the natural progress.  

The evidence of record, as summarized above, shows that the appellant clearly and unmistakably suffered from an acquired psychiatric disorder prior to service as well as a personality disorder.  This fact is corroborated by the history given in the STRs upon initial treatment on February 9, 2001, which was approximately two and a half weeks after service entrance.  This history included a childhood of physical and sexual abuse resulting in suicidal ideation (as early as in her grade school years), mood swings (to include during high school), and a teenage suicide attempt as well as cutting.  As reflected earlier, she served on active duty for one month, and shortly after service entrance, she was referred for psychiatric complaints which precipitated the recitation of preservice symptoms summarized earlier.  At that time, the MEB found that her psychiatric disorders, to include PTSD (not on appeal), bipolar disorder, and a personality disorder existed prior to service and were not aggravated therein.  Moreover, in 2015, she reported several preservice hospital admissions for psychiatric complaints.  Further, the February 2015 VA examiner specifically indicated, based on a review of the claims file and interview with the Veteran, that it was clear that she suffered from serious psychiatric symptoms before military service.  

Based on the aforementioned evidence, the appellant clearly and unmistakably suffered from psychiatric disorders prior to service. 

In order to rebut the presumption of soundness at entry, however, the evidence must also clearly and unmistakably show that the preexisting disability was not aggravated during service or that any increase was due to the natural progression of the disease during service.  

The February 2015 VA examiner opined that the Veteran's mental health condition did not worsen during her one month active duty stint.  For rationale, it was noted that her condition was "already quite severe (information she withheld upon enlistment) before her time in the Navy" as evidenced by her preservice psychiatric admissions.  Moreover, it is noted that after her initial treatment in early February 2011, she was doing "OK" upon follow-up visits with the taking of medication which was continued through her short stint of military service until post service transition into civilian aftercare.  There were no new medical problems.  These contemporaneous notations during service compel the conclusion that there was no aggravation of preexisting psychiatric conditions.  

For these reasons, the Board finds that the evidence is clear and unmistakable that the Veteran had psychiatric disabilities, to include bipolar disorder and a personality disorder, that preexisted service and that it is clear and unmistakable that any increase in severity during service was due to the natural progress of the preexisting disorder.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


